t c memo united_states tax_court kenneth w and fayetta graves petitioners v commissioner of internal revenue respondent docket no filed date kenneth w and fayetta graves pro sese jack h klinghoffer for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax a dollar_figure addition_to_tax under sec_6651 and a dollar_figure unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure accuracy-related_penalty under sec_6662 after concessions the issues remaining for our consideration are whether kenneth w graves’s petitioner bad_debt which arose in the course of his business as an employee is deductible in computing adjusted_gross_income or an itemized_deduction in computing taxable_income whether the bad_debt is dollar_figure as determined by respondent or dollar_figure as now claimed by petitioners and whether petitioners are liable for the addition_to_tax and penalty under sec_6651 and sec_6662 respectively findings of fact2 petitioners resided in san dimas california on the date their petition was filed they filed a joint federal_income_tax return for their taxable_year with respect to their return petitioners sought a filing extension to date no further extensions were sought after the expiration of the extension twenty months later on date petitioners filed their federal_income_tax return during petitioners received interest_income petitioner received pension income and unemployment_compensation as well as a salary mrs grave sec_3 received salary and miscellaneous income as an employee of two companies the parties’ stipulation of facts is incorporated by this reference mrs graves is a party in this case because petitioners filed a joint_return for petitioner was the sole shareholder of kps trucking co inc kps a corporation with employees he also was a salaried employee of kps managing its daily operations before kps began experiencing financial difficulties as a result petitioner lent capital to kps in an attempt to continue business operations and to pay salaries petitioner made six loans totaling dollar_figure kps voluntarily filed for bankruptcy under chapter of the bankruptcy code during date and the bankruptcy proceeding concluded on date petitioner’s loans to kps were the lowest in priority amongst the debts for payment and there were insufficient assets in the estate to satisfy kps’s creditors upon the final discharge of kps’s debts petitioner’s loans remained unpaid and were worthless petitioners reported an dollar_figure loss attributable to the debt due from kps on schedule d capital_gains_and_losses of their return schedule d concerns the reporting of capital_asset transactions petitioners also deducted the worthless_debt on page line of their return line is denominated other gains or losses the parties disagree as to the treatment of the loss for tax purposes petitioners now contend that they should have claimed the bad_debt as a deduction on petitioners deducted dollar_figure as a loss on their return but were able to substantiate dollar_figure of loans at trial schedule c profit or loss from business to arrive at their adjusted_gross_income the loans were made in petitioner’s trade_or_business of being an employee and were made to enable him to maintain his employment with kps although petitioner claimed dollar_figure as a business_bad_debt on his return at trial he substantiated loans to kps of dollar_figure petitioners failed to report the following items of income on their income_tax return income item amount interest state tax_refund taxable pensions computational error dollar_figure big_number big_number on their date notice_of_deficiency respondent allowed dollar_figure as a business_bad_debt deduction and treated it as an itemized_deduction on schedule a itemized_deductions the amount respondent allowed is dollar_figure greater than the amount petitioners claimed on their return opinion the issues we consider arise from circumstances under which petitioner lent his solely owned corporation capital so that it could continue its operations including the payment of salaries petitioner was a salaried employee of the corporation and was in the business of being an employee the loans became worthless during the tax_year and petitioner claimed the loss in connection with the computation of adjusted_gross_income respondent on the other hand allowed the loss as an itemized_deduction in arriving at taxable_income there is also a dispute about whether the loss is dollar_figure or dollar_figure finally we must decide whether petitioners are liable for an addition_to_tax under sec_6651 and or an accuracy-related_penalty under sec_6662 treatment of the bad_debt sec_166 provides that a business_bad_debt is deductible as an ordinary deduction for the year in which the debt becomes worthless specifically sec_166 provides there shall be allowed as a deduction any debt which becomes worthless within the taxable_year sec_166 further provides that in the case of a taxpayer other than a corporation subsection a shall not apply to any nonbusiness_debt sec_166 and b defines a nonbusiness_debt as a debt other than a a debt created or acquired in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business therefore subsection a allows an ordinary_loss deduction only for business bad_debts taxpayers bear the burden of showing entitlement to deductions and must show that a bona_fide debt existed and that the debt became worthless in the year claimed see sec_166 rule a 74_tc_476 the existence of a bona_fide debt can be shown by proof of a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs see dixie dairies corp v commissioner supra whether a bona_fide debtor- creditor relationship exists is a question of fact to be determined upon a consideration of the relevant facts and circumstances see 54_tc_905 it is established that being an employee may be a trade_or_business for purposes of sec_166 291_f2d_669 2d cir revg 34_tc_910 it may be necessary for an employee to lend money to an employer to maintain the employee’s employment in this case maintaining his employment was petitioner’s dominant motivation accordingly petitioner made the loans in his trade_or_business of being an employee for purposes of sec_166 cf id no question has been raised with respect to the burden_of_proof or production under sec_7491 respondent concedes that petitioner’s loans were bona_fide debts that arose in the course of his trade_or_business of being an employee of kps the parties stipulated that petitioner made the loans to maintain his employment with kps the loans became worthless during because of the bankruptcy of kps finally petitioner was not in the trade_or_business of lending money rather he was in the trade_or_business of operating a trucking company in the notice_of_deficiency respondent allowed dollar_figure as a bad_debt deduction however petitioner is now claiming dollar_figure for the bad_debt deduction the remaining question is whether the bad_debt should be allowed as a deduction from gross_income to arrive at petitioners’ adjusted_gross_income or is to be treated as an itemized_deduction in computing their taxable_income 6the discrepancy between dollar_figure and dollar_figure will be addressed later in the opinion the significance of the parties’ dispute lies in the fact that itemized_deductions are limited by certain thresholds and restrictions whereas deductions used to arrive at adjusted_gross_income are not in particular an itemized_deduction in the setting of this case would be subject_to the 2-percent floor under sec_67 respondent relies on sec_62 and the related regulations in contending that bad_debt deductions in connection with the trade_or_business of being an employee are treated as itemized_deductions sec_62 provides in part sec_62 general_rule --for purposes of this subtitle the term adjusted_gross_income means in the case of an individual gross_income minus the following deductions trade and business deductions --the deductions allowed by this chapter other than by part vii of this subchapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee emphasis added the statute provides with exceptions none of which are applicable here that a taxpayer may not deduct as a trade_or_business deduction items connected with the performance of services as an employee the parties stipulated that petitioner’s trade_or_business of operating kps consisted of his performance of services as an employee under the statute items connected with the performance of those services are not deductible in arriving at adjusted_gross_income sec_1_62-1t temporary income_tax regs fed reg date further amplifies this point as follows for the purpose of the deductions specified in sec_62 the performance of personal services as an employee does not constitute the carrying on of a trade_or_business except as otherwise expressly provided because petitioner’s trade_or_business consists of the performance of services as an employee he may not deduct the business_bad_debt to arrive at adjusted_gross_income under sec_62 accordingly petitioner’s business_bad_debt must be treated as an itemized_deduction under sec_63 because the business_bad_debt is deductible as an itemized_deduction it is subject_to the 2-percent floor under sec_67 sec_67 provides in pertinent part in the case of an individual the miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income sec_67 defines miscellaneous_itemized_deductions as itemized_deductions that are not listed therein sec_166 business bad_debts are not listed under sec_67 therefore we hold that petitioner’s business_bad_debt deduction is a miscellaneous itemized_deduction and is subject_to the percent floor under sec_67 amount of business_bad_debt we next consider the amount of petitioner’s business_bad_debt deduction the parties disagree on the amount to be deducted petitioners initially deducted dollar_figure on their federal_income_tax return after examination respondent allowed as previously noted no question has been raised with respect to the burden_of_proof or production under sec_7491 dollar_figure petitioners are now claiming dollar_figure for the business_bad_debt deduction petitioners contend that an amended_return was sent to the internal_revenue_service claiming dollar_figure for the business_bad_debt on schedule c and correcting the pension income respondent has no record of receiving the amended_return irrespective of whether an amended_return was filed petitioners bear the burden of showing the amounts of deductions specifically petitioners bear the burden of proving they are entitled to the deductions claimed see 503_us_79 116_tc_438 respondent allowed an dollar_figure business_bad_debt deduction in the notice_of_deficiency that allowance was dollar_figure more than the dollar_figure petitioners claimed on their original return at trial petitioner by means of testimony and documents substantiated that the loans to kps totaled dollar_figure on the basis of this evidence we hold petitioners are entitled to a deduction for the business_bad_debt in the amount of dollar_figure addition_to_tax and accuracy-related_penalty respondent determined an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 sec_7491 requires the commissioner to carry the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see higbee v commissioner supra if the commissioner carries this burden taxpayers then bear the burden of showing that the addition or penalty does not apply ie that there was reasonable_cause substantial_authority etc id petitioners failed to timely file their return in order to be relieved of the addition_to_tax petitioners must establish that their failure was due to reasonable_cause and not willful neglect id see sec_6651 reasonable_cause is shown when the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioners’ return was due on date upon expiration of their filing extension petitioners did not request a second extension instead petitioners contend they were not able to file their return until date because they were waiting for the final loss figure from the kps bankruptcy proceeding petitioners’ argument falls short however because they knew the amount of the loans made to kps in addition petitioners could have filed a timely return and later amended it if the information changed for any reason including some event in the bankruptcy proceeding petitioners have not shown reasonable_cause for their failure to timely file respondent has met his burden of production with regard to this addition_to_tax accordingly we hold petitioners are liable for the addition_to_tax under sec_6651 respondent also determined petitioners are subject_to a penalty under sec_6662 this penalty is imposed on any portion of an underpayment_of_tax required to be shown on a return when the underpayment is due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 and ii the understatement may be reduced by an amount attributable to any item for which there was adequate_disclosure and a reasonable basis for which there was substantial_authority see sec_6662 sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title and disregard means any careless reckless or intentional disregard respondent relies on the record which reflects that there was a substantial_understatement in this case that satisfies respondent’s burden of production as to the substantial_understatement_penalty accordingly petitioners must show that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite the decision as to whether petitioners acted with reasonable_cause and in good_faith is one that depends on all the facts and circumstances see sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see higbee v commissioner supra pincite citing remy v commissioner t c memo petitioner was a truck driver who was able to gradually purchase more equipment and hire employees to drive the trucks petitioner’s skills are in the trucking business petitioner attempted to complete his own tax_return for his confusion as to how to properly complete the form is evidenced by his use of schedule d which is used for reporting capital_gains_and_losses under sec_1211 which applies to capital_gains_and_losses petitioner would have been limited to a dollar_figure deduction petitioner intended to claim a bad_debt deduction of dollar_figure petitioner was forthright and fully disclosed the amount of the business_bad_debt petitioner made an honest and good_faith attempt at accurately reporting the bad_debt the fact that petitioner mistakenly placed the dollar_figure deduction on the wrong line on the first page of the return corresponds with his confusion in using schedule d on the basis of petitioners’ position and their reporting on page of their return they should have reported the loss on schedule c even if petitioners had used a schedule c respondent contends that they would have been negligent because the loss should have been shown on a schedule a as an itemized_deduction in light of petitioner’s educational background the circumstances of this case and the multiplicity of possibilities for claiming business bad_debts petitioner has shown good_faith and reasonable_cause for the way he reported the bad_debt deduction we hold that the accuracy-related_penalty does not apply to the portion of the understatement attributable to the adjustment concerning the bad_debt petitioners concede that they failed to report income from interest a state tax_refund and pensions in the total amount of dollar_figure resulting in a substantial underreporting of income petitioners further concede that they missed or overlooked forms with the result that they underreported income the unreported income was substantial in amount because the understatement of income_tax exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure the tax shown on the return was dollar_figure the tax required to be shown on the return was dollar_figure ten percent of dollar_figure is dollar_figure the amount of the understatement_of_tax on petitioners’ return is dollar_figure respondent has therefore demonstrated that petitioners have substantially understated their income_tax for further according to the regulations negligence includes any failure by the taxpayer to keep adequate books_and_records sec_1_6662-3 income_tax regs in this instance petitioners were negligent by failing to keep adequate books_or_records and report the income items therefore on the basis of substantial_understatement_of_income_tax and petitioners’ failure to keep adequate_records the accuracy-related_penalty applies to the tax on dollar_figure of underreported income petitioners concede that they made a dollar_figure computational error on their original return which resulted in an underreporting of income this computational error resulted in a 88-percent understatement of the income petitioners reported petitioners have not provided a reasonable explanation for the resulting portion of the understatement of income_tax or shown that they exercised reasonable care in the preparation of their tax_return see sec_1_6662-3 income_tax regs accordingly petitioners are liable for the accuracy-related_penalty with regard to the dollar_figure error petitioners also concede that they erroneously deducted self-employment_tax the regulations provide that negligence is shown when a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances see sec_1_6662-3 income_tax regs in these circumstances petitioners did not report any self-employment_tax on their return nor did they attach the requisite schedule for such tax petitioners have not provided a foundation or predicate for claiming a self-employment_tax deduction it was not reasonable for them to claim a deduction for self-employment_tax accordingly petitioners are liable for the sec_6662 accuracy-related_penalty with respect to the amount of the understatement of income_tax attributable to the self-employment_tax deduction we have considered all of petitioners’ arguments and to the extent that they are not mentioned herein we find them to be moot or without merit to reflect the foregoing decision will be entered under rule
